Citation Nr: 0309654	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to service-connected bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision in 
which the RO denied service connection for a left shoulder 
disorder secondary to service-connected bilateral knee 
disability.  The veteran filed a notice of disagreement in 
April 2001 and a statement of the case (SOC) was issued later 
the same month.  The veteran submitted a substantive appeal 
in April 2001.  

The veteran presented testimony during a hearing at the RO in 
August 2001; the transcript of that hearing is of record.


REMAND

The veteran and his representative contend that the veteran 
suffered left shoulder trauma as a result of his service-
connected bilateral knee disability.  Specifically, the 
veteran alleges that bilateral knee weakness caused him to 
fall down stairs and injure his left shoulder.  In this 
regard, the Board notes that service connection may be 
granted for disability proximately due to or the result of a 
service- connected disability, to include resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. 439, 448 (1995).

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In a March 2003 letter, the Board requested that the veteran 
provide information and evidence concerning treatment for his 
left shoulder disorder, and that the veteran provide 
authorization permitting medical care providers to release 
pertinent medical information to VA.  However, the record 
does not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the service connection claim currently on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 38 
U.S.C.A § 5103A(a),(b) (West 2002).  In claims for disability 
compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) is 
warranted. 

In March 2003, the Board advised the appellant that it was 
undertaking additional development in this case, and 
requested that the veteran provide signed authorization for 
release of medical information from relevant sources.  After 
receiving several authorizations from the veteran, in May 
2003, the Board requested medical information pertaining to 
the veteran from each identified source.  However, because 
the provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid (see Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003)), the RO should 
accomplish all necessary development.  

In response to the March 2003 Board request for information 
and evidence pertinent to his case, the veteran identified 
the VA Medical Center (VAMC) in Boston, Massachusetts, as a 
source of medical treatment.  In March 2003, the Board 
attempted to obtain outstanding VA medical records from the 
Boston VAMC; however, it does not appear that any response to 
the Board's request was received.  The RO should undertake 
further efforts to obtain complete medical records (not 
previously associated with the claims file) from this 
facility.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Significantly, moreover, under 38 C.F.R. § 3.159(b), efforts 
to obtain Federal records should continue until either the 
records are received or notification that further efforts to 
obtain such records would be futile is provided.  See 
38 C.F.R. § 3.159(c)(1).  

In addition, the Board notes that the veteran has identified 
F. Heller, M.D.; A. Curtis, M.D.; D. Bally, P.T.; B. Zarins, 
M.D; and New England Baptist Hospital as sources of relevant 
private medical treatment; as alluded to above, he has 
submitted to the Board signed forms authorizing release of 
such medical evidence from each source.  He also authorized 
VA to obtain records from his employer, the U.S. Postal 
Service, located in Boston, Massachusetts.  The Board notes 
that, in May 2003, the Board requested medical records from 
each identified source; however, the RO should notify each 
source that the claims file is now being transferred to the 
RO, and request that records be sent directly to it.  The RO 
should also follow up on the records requests, as needed, 
following the procedures prescribed in 38 C.F.R. § 3.159, as 
well as all other outstanding pertinent medical records from 
any other source(s) or facility(ies), VA or private, 
identified by the veteran.

If the development requested above leads to evidence 
corroborating the veteran's alleged fall in February 2000 and 
resulting left shoulder trauma, the RO should arrange for the 
veteran to undergo VA examination to obtain medical opinion 
as to whether the veteran's fall in question was due to 
service-connected bilateral knee disability, and, if so, 
whether any current left shoulder disability was caused or is 
aggravated by trauma resulting from such fall.  The veteran 
is hereby advised that failure to report to the scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final point, the Board notes that, the February 2002 
supplemental SOC (SSOC) included citation to at least one of 
the regulations implementing the VCAA that is pertinent to 
the current claim (38 C.F.R. § 3.102).  However, if the RO 
again denies the claim, the SSOC issued to him and his 
representative that explains the reasons for the denial must 
include citation to another pertinent regulation implementing 
the VCAA (38 C.F.R. § 3.159) and the pertinent laws codifying 
the VCAA (38 U.S.C.A. §§ 5103, 5103A and 5107).   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Boston, Massachusetts, for any 
treatment of the left shoulder, to 
specifically include all records dated 
from January 2000 to the present.  The RO 
must follow the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.

2.  The RO should obtain records from the 
personnel and medical units of the 
veteran's employer, the U.S. Postal 
Service, to specifically include all 
records dated from January 2000 to the 
present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.

3.  The RO should obtain complete clinical 
records from F. Heller, M.D.; A. Curtis, 
M.D.; D. Bally, P.T.; B. Zarins, M.D; and 
New England Baptist Hospital, reflecting 
treatment of the left shoulder, to 
specifically include all records dated 
from January 2000 to the present.

3.  The RO should obtain complete clinical 
records from F. Heller, M.D.; A. Curtis, 
M.D.; D. Bally, P.T.; B. Zarins, M.D; and 
New England Baptist Hospital, reflecting 
treatment of the left shoulder, to 
specifically include all records dated 
from January 2000 to the present.

4.  After associating with the claims file 
all records and/or response(s) received 
from the aforementioned sources, the RO 
should furnish to the veteran and his 
representative a letter notifying the 
veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  In particular, 
the veteran should be advised to submit 
evidence corroborating his allegations 
that (a) he experienced a fall down a half 
flight of stairs in February 2000, (b) 
that such fall was due to bilateral knee 
weakness, and/or (c) and that his left 
shoulder disorder is the result of that 
fall.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

5.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

6.  If, and only if, after associating 
with the claims file all available 
records and/or responses received 
pursuant to the above-requested 
development, the evidence establishes 
both a fall during or around February 
2000 and trauma to the left shoulder, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
knees and left shoulder at an appropriate 
VA medical facility.  If no fall and 
trauma to the left shoulder is 
established, the RO should skip the 
development requested below, and proceed 
with paragraph 8.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and/or tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

After examination of the veteran, review 
of the results of any studies and/or 
tests, and consideration of the veteran's 
pertinent medical history and assertions, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is as least as likely as 
not that (a) the fall the veteran 
allegedly experienced in February 2000 
was due to his service-connected 
bilateral knee disability, and, if so (b) 
a current left shoulder disability was 
caused or aggravated by such fall.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  The examiner should set 
forth all examination findings in a 
printed (typewritten)

7.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

11.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations, and 
citation and discussion of all pertinent 
laws codifying and regulations 
implementing the VCAA not previously 
furnished, as addressed above) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


